Citation Nr: 1212568	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for back disability.

2.  Entitlement to service connection for thoracolumbar spine arthritis and strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 1997.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the Veteran's application to reopen her previously denied claim for entitlement to service connection for back disability.

Jurisdiction over this case was subsequently transferred to the VARO in New York, New York, and that office forwarded the appeal to the Board.

In December 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  The Veteran submitted additional evidence and waived initial RO consideration of this evidence.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO reopened the Veteran's claim for entitlement to service connection for back disability and denied the claim on the merits.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the October 2006 decision relates to the basis for the prior denial.

3.  Thoracolumbar spine arthritis and strain are related to service.


CONCLUSIONS OF LAW

1.  The October 2006 decision that denied the claim for entitlement to service connection for back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

2.  Evidence received since the October 2006 decision is new and material and the claim for entitlement to service connection for back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Thoracolumbar spine arthritis and strain were incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claims being decided herein, the application to reopen and the underlying service connection claim, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

The Board notes, however, that during the Board hearing the undersigned informed the Veteran that it was incumbent upon her to submit any potentially relevant evidence in her possession in support of the claim and the file was left open for 30 days in order to allow her time to submit additional evidence.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in December 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); Rules Governing Hearings Before the Agency of Original Jurisdiction and the Board of Veterans' Appeals; Clarification, 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In October 2006, the RO granted the Veteran's application to reopen her claim for entitlement to service connection for back disability and denied the claim on the merits.  The Veteran was notified of this denial in a letter later that month but did not appeal, and she did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its October 2006 denial, the RO noted the absence of treatment or diagnosis of a chronic back disability during service, as well as the absence of a diagnosed back disability in VA treatment records.  The RO denied entitlement to service connection because a back disability neither occurred in nor was caused by service.  Since the October 2006 denial, the Veteran has submitted June 2008 and March 2009 letters from a VA physician, "E.S." Dr. ES noted the Veteran's 14 years in the Army, her participation in vigorous and demanding training exercises, the fact that she attended Air Assault school, and her back injury during service.  He opined that, based on his review of the service treatment records and past military and medical history, it was likely that the Veteran's current back disability is related to service including injuries sustained therein.  As this new evidence bears directly on the issue of nexus which was an element of the Veteran's claim previously found lacking, reopening of the claim is warranted.

For the following reasons, entitlement to service connection is also warranted.  The Veteran testified during the Board hearing to multiple back injuries and treatment in service, and the evidence is consistent with her testimony.  The STRs contain multiple notations regarding, symptoms, treatment, and diagnoses of back disabilities.  These include a September 1987 diagnosis of low back muscle strain and a May 1993 diagnosis of back pain secondary to trauma.  Post service, a January 2002 VA joint examination report contains diagnoses of early osteoarthritis of the thoracic spine and chronic strain, lumbar spine.  An August 2002 Gulf War guidelines examination report indicated that the Veteran had "valid complaints" with regard to joint and muscle aches, but noted that there were no unexplained or undiagnosed illness as she had been diagnosed with arthritis and strain of the thoracolumbar spine.

Thus, the Veteran has established that she has current back disability and back injuries, symptoms, treatment, and diagnoses in service.  The only remaining issue is whether there is a relationship between the two, and the only medical opinion on this question is that of Dr. ES noted above.  As Dr. ES explained the reasons for his conclusion based on an accurate characterization of the evidence of record, as demonstrated by the service treatment and personnel records that are consistent with the Veteran's statements to the Board and to Dr. ES, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As there is no contrary medical opinion, entitlement to service connection for the Veteran's diagnosed back disability is warranted.

The Board notes that, while the January 2002 VA examiner diagnosed thoracic spine arthritis and chronic strain of the lumbar spine separately, the Board has characterized the disability consistent with terminology used in the criteria for rating disabilities of the spine, which consider thoracic and lumbar segments of the spine as a single segment termed the "thoracolumbar spine."  See 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine.  See also Proposed Rule, Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56509-02 (Sept. 4, 2002) (explaining that proposed general rating formula provide criteria for the cervical and thoracolumbar spinal segments only, excluding a separate set of criteria for the thoracic  segment of the spine, because the thoracic and lumbar segments ordinarily move as a unit and it is clinically difficult to separate the range of movement of one from that of the other).

ORDER

The application to reopen the claim for entitlement to service connection for back disability is granted.

Entitlement to service connection for thoracolumbar spine arthritis and strain is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


